Where a motion for new trial was made in the civil court of Fulton County, which was heard during a subsequent term, the trial term was continued as to that case only as to such matters as might properly have been the subject-matter of the motion for new trial; and the court was without jurisdiction at a term subsequent to the trial term to vacate its judgment overruling a motion to strike the defendant's counter-affidavit to a dispossessory warrant as amended, and it was error, after a new trial had been granted, to strike the counter-affidavit as amended. Scarborough v. Bell, 193 Ga. 255 (17 S.E.2d 732), Scarborough v. Bell, 66 Ga. App. 320
(17 S.E.2d 919), and Owens v. Cocroft, 14 Ga. App. 322 (80 S.E. 906).
The appellate division of the civil court of Fulton County erred in affirming the judgment of the trial court which struck the counter-affidavit as amended.
Judgment reversed. Sutton, P. J., and Parker, J.,concur.
                        DECIDED JANUARY 31, 1946.